                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:18-CR-00023-GCM-DCK
 USA,                                             )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )          ORDER
                                                  )
 ROBERT MICHAEL GEORGE,                           )
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER COMES before this Court on the Court’s own Motion. The Arraignment

Order issued in this case on April 23, 2018 provided a pre-trial motions deadline of eight (8)

business days prior to the first day of the trial term. Additionally, the Order provided a pre-trial

motions deadline for motions arising out of Rule 12(b)(3) of eight (8) business days prior to the

first day of the motions term. The Court in an Order dated December 6, 2018 continued the trial

until January 15, 2019. (Doc. No. 20). Prior to the Court’s Order on December 6, 2018, the deadline

to file pre-trial motions would have been December 24, 2018. The Court will extend that deadline

to allow pre-trial motions to be filed up to and including December 27, 2018.

         Therefore, IT IS ORDERED that the Standard Arraignment Order is modified such that

the deadline for pre-trial motions, including motions made under Rule 12(b)(3), is December 27,

2018.

         SO ORDERED.


                                         Signed: December 7, 2018




                                                 1
